DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/04/2021.
Examiner's Statement of reason for Allowance
Claims 12 and 15-29 renumbered as 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an apparatus implementable in a user equipment (UE), comprising: a processor which, when in operation, performs a plurality of operations comprising at least one of: performing a codebook-based uplink (UL) transmission to a network node of a wireless network with frequency-selective precoding; and performing a non-codebook-based UL transmission to the network node with frequency-selective precoding, wherein a size of pre-coder bundling for the frequency-selective precoding in a frequency domain in the codebook-based UL transmission or the non-codebook-based UL transmission is known by the network node and the UE, and wherein the size of the pre-coder bundling defines a sub-band as a number of contiguous physical resource blocks (PRBs) pre-coded using a same pre-coder.
The closest prior art, as previously recited, Nilsson et al. (US 2020/0244335 A1), Park et al. (US 2020/0252241 A1), Haghighat et al. (US 2020/0275416 A1),  Wang et al. (US 2019/0229785 A1) are also generally directed to various aspects of precoding information indications correspond to any of a single stage codebook and a dual stage codebook.  However, 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478